Citation Nr: 1633775	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and major depression.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1978 and from May 1984 to October 1995.

The Veteran's sleep apnea and acquired psychiatric disorder claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2010.  The RO issued a Statement of the Case (SOC) in March 2012.  In July 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  However, the Veteran's claims for service connection for PTSD, major depression, and bipolar disorder have been previously denied by the RO, and the Veteran has current psychiatric diagnoses besides PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of this appeal in the May 2013 Supplemental SOC (SSOC), additional pertinent evidence was added to the claims file.  However, the Veteran waived his right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in July 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

In a May 2016 rating decision, the RO denied the claims of entitlement to an increased rating for the anterior cruciate ligament reconstruction of the left knee with degenerative arthritis, currently evaluated as 20percent disabling, and entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.  In May 2016, the Veteran filed a NOD, appealing the denials.  To date, the RO has not issued a SOC addressing these issues.  Notably, however, the information of record reflects that the RO duly acknowledged the Veteran's NOD in a June 2016 letter and has proceeded to take initial action in accordance with the provisions of 38 C.F.R. § 19.26(a) (2015).  See also 38 C.F.R. § 3.2600 (2015).  As such, any action by the Board pursuant to the Court's ruling in Manlincon v. West, 12 Vet. App. 238 (1999), would be premature at this time.  Accordingly, the Board exercises its discretion not to remand but instead refers to the RO the matter concerning the issuance of the SOC.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the new and material evidence issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed October 1998 rating decision denied service connection for major depression.

2.  An unappealed June 2001 rating decision denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for major depression.

3.  An unappealed March 2003 rating decision denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for major depression.

4.  An unappealed September 2003 rating decision denied the Veteran's claims of entitlement to service connection for PTSD and bipolar disorder.

5.  The evidence pertaining to the Veteran's acquired psychiatric disorder, to include PTSD, major depression, and bipolar disorder, submitted subsequent to the March 2003 and September 2003 rating decisions was not previously submitted, relates to an unestablished fact necessary to substantiate the acquired psychiatric disorder claim, and raises a reasonable possibility of substantiating the acquired psychiatric disorder claim. 


CONCLUSIONS OF LAW

1.  The RO's October 1998 rating decision that denied service connection for major depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The RO's June 2001 rating decision that denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for major depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The RO's March 2003 rating decision that denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for major depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  The RO's September 2003 rating decision that denied the Veteran's claims of entitlement to service connection for PTSD and bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

5.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, major depression, and bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

	The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and major depression.  Although the RO determined in the July 2010 rating decision that new and material evidence had not been submitted to reopen the claim, the RO's decision concerning this is not binding on the Board.  The Board, too, must first decide whether new and material evidence has been received to reopen the claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

In an October 1998 rating decision, the RO denied service connection for major depression.  The Veteran was advised of his appellate rights in a letter dated that same month.  He was informed that his major depression was due to cocaine abuse which was neither occurred in nor was caused by service, and that the Veteran did not have a diagnosis of major depression during service or a diagnosis of a psychosis within one year of discharge from service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a June 2001 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for major depression.  The Veteran was advised of his appellate rights in a letter dated that same month.  He was informed that the evidence was cumulative or redundant, and did not constitute new and material evidence.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a March 2003 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for major depression.  The Veteran was advised of his appellate rights in a letter dated that same month.  The Veteran was informed that the evidence submitted was not new and material evidence.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a September 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for PTSD and bipolar disorder.  The Veteran was advised of his appellate rights in a letter dated in October 2003.  He was informed that his PTSD stressor could not be corroborated and that he did not have a current PTSD diagnosis.  The Veteran was also told that his bipolar disorder did not occur in or was caused by his active military service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The March 2003 and September 2003 rating decisions represent the last disallowance of the acquired psychiatric disorder claim.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for an acquired psychiatric disorder.  The following pieces of evidence have been added to the record since the March 2003 and September 2003 RO denials:  Social Security Administration (SSA) disability benefits records, VA treatment records, a March 2011 VA examination, a Board hearing transcript, and lay statements.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

The VA examination and VA treatment records are also material to the claim.  The VA examination and VA treatment records document current psychiatric diagnoses.  The March 2011 VA examiner also provided a medical nexus opinion regarding the etiology of the Veteran's currently diagnosed depressive disorder.  Thus, this evidence bears directly and substantially upon the specific matter under consideration, as the Veteran's claim was previously denied due to lack of current diagnoses and lack of a nexus to his active military service.  As such, presuming its credibility, the evidence received since the March 2003 and September 2003 rating decisions, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to the reopening of the claim of service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and major depression.


ORDER


New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and major depression, is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Acquired Psychiatric Disorder

Initially, at his January 2016 Board hearing, the Veteran testified to receiving VA psychiatric treatment in January 2016 at the Waco, Texas, and Temple, Texas, VA Medical Centers (VAMCs).  These pertinent records are not currently in the claims file as the most recent outpatient treatment records from the VAMCs in Waco, Texas, and Temple, Texas,, are dated from August 2015.  On remand, all pertinent VA treatment records since this date, in addition to the treatment records from the Dallas, Texas, VAMC, should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran was afforded a VA examination in March 2011 for this claim.  The VA examiner diagnosed the Veteran with depressive disorder and found the Veteran did not have a current PTSD diagnosis.  The Veteran's current VA treatment records dated in March 2010 also document current diagnoses of anxiety disorder and schizoaffective disorder.  The March 2011 VA examiner did not provide a medical nexus opinion regarding the anxiety disorder and schizoaffective disorder diagnoses, and provided an inadequate medical nexus opinion for the depressive disorder.  Specifically, the VA examiner found that the etiology of the depressive disorder was unclear and could not be made without resorting to mere speculation.  In forming this opinion, the VA examiner did not consider the Veteran's lay statements or the in-service documentation of psychiatric symptoms.  The Veteran's service treatment records (STRs) document depressive symptoms in January 1995.  The Veteran also checked the boxes to indicate he experienced "depression or excessive worry" and "nervous trouble" on his February 1995 Report of Medical History.  As the Veteran has current acquired psychiatric disorder diagnoses besides PTSD of record since filing his service connection claim and in-service documentation of depressive symptoms, the Board finds that a VA addendum medical opinion is required to determine the etiology of the current acquired psychiatric disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Sleep Apnea

The Veteran was afforded a VA examination in February 2013 for this claim.  The VA examiner diagnosed the Veteran with sleep apnea and provided a negative nexus medical opinion.  However, the VA examiner did not consider all of the in-service documentation, to include the documented trouble sleeping at the exit examination and exit Report of Medical History in February 1995, the Veteran's Persian Gulf service, the documented report of trouble sleeping at the November 1995 VA examination, and the Veteran's lay statements of symptoms during and since service.  The Board acknowledges that the Veteran is competent, even as a lay person, to attest to factual matters of which he has first-hand knowledge, e.g., snoring and difficulty sleeping.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As pertinent medical and lay evidence was not considered by the VA examiner in forming the medical opinion, the Board finds that a VA addendum medical opinion is required to determine the etiology of the current sleep apnea.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Waco, Texas, VAMC, dated since August 2015 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Temple, Texas, VAMC, dated since August 2015 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Dallas, Texas, VAMC, dated since June 2016 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, provide the claims file to the March 2011 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed acquired psychiatric disorder.  If the examiner deems it necessary, arrange for a VA examination to determine the etiology of his acquired psychiatric disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and schizoaffective disorder) was incurred during his active duty periods from January 1976 to December 1978 and from May 1984 to October 1995, to include the Veteran's Persian Gulf War service and the documented depressive symptoms in January 1995 and February 1995.  

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

3.  After obtaining the above records, provide the claims file to the February 2013 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed sleep apnea.  If the examiner deems it necessary, arrange for a VA examination to determine the etiology of his sleep apnea.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was incurred during his active duty periods from January 1976 to December 1978 and from May 1984 to October 1995, to include the in-service documented complaints of difficulty sleeping in January 1995 and February 1995 and to include the Veteran's Persian Gulf service.  The examiner is also asked to address the reports of difficulty sleeping at the November 1995 VA examination, shortly after the Veteran's military discharge in October 1995.

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


